      Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 1 of 39 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                     Case No. 18-cv-07530
               Plaintiff,
                                                     JURY TRIAL DEMANDED
v.

ZAPALS CORP. LTD.,
               Defendant.


                                          COMPLAINT

       Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) hereby brings the present action against

Defendant Zapals Corp. Ltd. (“Zapals” or “Defendant”) and alleges as follows:

                                      I. INTRODUCTION

       1.      This action has been filed by Plaintiff to address Defendant’s selling and offering

for sale of sunglasses featuring Plaintiff’s patented designs, and infringements and counterfeits of

Plaintiff’s Oakley trademarks (the “Infringing Products”) through Defendant’s websites at

Zapals.com and Zapalstyle.com.       Plaintiff seeks to address Defendant’s counterfeiting and

infringing of its registered trademarks, and its patented designs, as well as to protect unknowing

consumers from purchasing low-quality Infringing Products over the Internet from China. Plaintiff

has been and continues to be irreparably damaged through consumer confusion, dilution, and

tarnishment of its valuable trademarks and infringement of its patented designs as a result of

Defendant’s actions and seeks injunctive and monetary relief.

                               II. JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Patent Act, 35 U.S.C.
      Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 2 of 39 PageID #:2



§ 1, et seq., 28 U.S.C. § 1338(a) and (b), and 28 U.S.C. § 1331. This Court has jurisdiction over

the claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C. §

1367(a), because the state law claims are so related to the federal claims that they form part of the

same case or controversy and derive from a common nucleus of operative facts.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction since Defendant directly targets business activities toward

consumers in the United States, including Illinois, through at least its websites Zapals.com and

Zapalstyle.com. Specifically, Defendant is reaching out to do business with and targeting Illinois

residents by operating multiple websites through which Illinois residents can purchase products

using counterfeit versions of Plaintiff’s trademarks and infringements of Plaintiff’s patented

designs. Defendant’s websites offer global shipping, including to the United States and Illinois,

and, on information and belief, have sold products using counterfeit versions of Plaintiff’s

trademarks and infringements of Plaintiff’s patented designs to the United States. Defendant is

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully caused

Plaintiff substantial injury in the United States and the State of Illinois.

                                         III. THE PARTIES

Plaintiff Oakley

        4.      Oakley is a corporation organized and existing under the laws of the State of

Washington, having its principal place of business at One Icon, Foothill Ranch, California 92610.

        5.      Oakley is an internationally recognized manufacturer, distributor and retailer of

eyewear, apparel, footwear, outerwear, jackets, accessories and other merchandise, all of which

prominently display its famous, internationally-recognized and federally-registered trademarks,

including OAKLEY and various Icon logos (collectively, the “Oakley Products”).               Oakley



                                                   2
      Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 3 of 39 PageID #:3



Products have become enormously popular and even iconic, driven by Oakley’s arduous quality

standards and innovative design. Among the purchasing public, genuine Oakley Products are

instantly recognizable as such. In the United States and around the world, the Oakley brand has

come to symbolize high quality, and Oakley Products are among the most recognizable eyewear,

headwear, footwear, outerwear, jackets and apparel in the world.

       6.      Oakley Products are distributed and sold to consumers through retailers throughout

the United States, including through authorized retailers in Illinois, the official Oakley.com

website which was launched in 1995, and Oakley O Stores, including one located at 835 N.

Michigan Avenue in Chicago, Illinois.

       7.      Oakley incorporates a variety of distinctive marks in the design of its various

Oakley Products. As a result of its long-standing use, Oakley owns common law trademark rights

in its trademarks. Oakley has also registered its trademarks with the United States Patent and

Trademark Office.     Oakley Products typically include at least one of Oakley’s registered

trademarks. Oakley uses its trademarks in connection with the marketing of its Oakley Products,

including, but not limited to, the following marks which are collectively referred to as the “Oakley

Trademarks.”

     Registration               Trademark                         Good and Services
      Number
      1,521,599                  OAKLEY               For: Sunglasses and accessories for
                                                      sunglasses, namely, replacement lenses,
                                                      ear stems and nose pieces, in class 9.

      1,541,380                PLUTONITE              For: Lenses for sunglasses, in class 9.
      1,980,039                                       For: Protective and/or anti-glare eyewear,
                                                      namely sunglasses, goggles, spectacles
                                                      and parts and accessories, namely
                                                      replacement lenses, earstems, frames,
                                                      nose pieces and foam strips; cases
                                                      specially adapted for protective and/or


                                                 3
        Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 4 of 39 PageID #:4



                                                        anti-glare eyewear and their parts and
                                                        accessories, in class 9.

         1,984,501                                      For: Protective and/or anti-glare eyewear,
                                                        namely sunglasses, goggles, spectacles
                                                        and their parts and accessories, namely
                                                        replacement lenses, earstems, frames,
                                                        nose pieces and foam strips; cases
                                                        specially adapted for protective and/or
                                                        anti-glare eyewear and their parts and
                                                        accessories, in class 9.


         3,379,110                 RADAR                For: Protective eyewear, namely,
                                                        spectacles, prescription eyewear, anti-
                                                        glare glasses and sunglasses and their
                                                        parts and accessories, namely,
                                                        replacement lenses, frames, earstems,
                                                        and nose pieces; cases specially adapted
                                                        for spectacles and sunglasses and their
                                                        parts and accessories, in class 9.
         4,827,569             JAWBREAKER               For: Eyewear, namely, sunglasses,
                                                        goggles, spectacles and their parts and
                                                        accessories, namely, replacement lenses,
                                                        ear stems, frames, nose pieces and foam
                                                        strips; cases specifically adapted for
                                                        eyewear and their parts and accessories,
                                                        in class 9.

          8.     The above registrations for the Oakley Trademarks are valid, subsisting, in full

force and effect, and most are incontestable pursuant to 15 U.S.C. § 1065.1            The Oakley

Trademarks have been used exclusively and continuously by Oakley for many years, and have

never been abandoned. Attached hereto as Exhibit 1 are true and correct copies of the United

States Registration Certificates for the Oakley Trademarks included in the above table.

Incontestable status under 15 U.S.C. § 1065 provides that the registrations for the Oakley

Trademarks are conclusive evidence of the validity of the Oakley Trademarks and of the



1
    Only Reg. No. 4,827,569 for “JAWBREAKER” is not incontestable under 15 U.S.C. § 1065.

                                                  4
      Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 5 of 39 PageID #:5



registration of the Oakley Trademarks, of Oakley’s ownership of the Oakley Trademarks, and of

Oakley’s exclusive right to use the Oakley Trademarks in commerce. 15 U.S.C. §§ 1115(b), 1065.

       9.        The Oakley Trademarks are exclusive to Oakley, and are displayed extensively on

Oakley Products and in Oakley’s marketing and promotional materials. Oakley Products have

long been among the most popular eyewear in the world and have been extensively promoted and

advertised at great expense.     In fact, Oakley has expended millions of dollars annually in

advertising, promoting and marketing featuring its trademarks, including the Oakley Trademarks.

Oakley Products have also been the subject of extensive unsolicited publicity resulting from their

high-quality, innovative designs and are renowned as desired luxury items. Because of these and

other factors, the Oakley name and the Oakley Trademarks have become famous throughout the

United States.

       10.       The Oakley Trademarks are distinctive when applied to the Oakley Products,

signifying to the purchaser that the products come from Oakley and are manufactured to Oakley’s

quality standards. Whether Oakley manufactures the products itself or licenses others to do so,

Oakley has ensured that products bearing its trademarks are manufactured to the highest quality

standards. The Oakley Trademarks have achieved tremendous fame and recognition, which has

only added to the inherent distinctiveness of the marks. As such, the goodwill associated with the

Oakley Trademarks is of incalculable and inestimable value to Oakley.

       11.       Since at least as early as 1995, Oakley has operated a website where it promotes

and sells genuine Oakley Products at Oakley.com. Sales of Oakley Products via the Oakley.com

website represent a significant portion of Oakley’s business. The Oakley.com website features

proprietary content, images and designs exclusive to Oakley.




                                                 5
      Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 6 of 39 PageID #:6



       12.     Oakley’s innovative marketing and product designs have enabled Oakley to achieve

widespread recognition and fame and have made the Oakley Trademarks some of the most well-

known marks in the eyewear and apparel industry. The widespread fame, outstanding reputation,

and significant goodwill associated with the Oakley brand have made the Oakley Trademarks

valuable assets of Oakley.

       13.     Oakley has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the Oakley Trademarks. As a result, products bearing the

Oakley Trademarks are widely recognized and exclusively associated by consumers, the public,

and the trade as being high-quality products sourced from Oakley. Oakley is a multi-million dollar

operation, and Oakley Products have become among the most popular of their kind in the world.

       14.     In addition to Oakley’s valuable trademarks, Oakley Products are further known

for their distinctive patented designs. Like the Oakley Trademarks, these designs are broadly

recognized by consumers. Sunglasses fashioned after these designs are associated with the quality

and innovation that the public has come to expect from Oakley Products. Oakley uses these

designs in connection with the marketing of its Oakley Products, including, but not limited to, the

following patented designs, herein referred to as the “Oakley Designs.”

          Patent Number                      Claim                         Issue Date
             D568,918                                                     May 13, 2008




             D581,443                                                     November 25,
                                                                             2008




                                                6
Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 7 of 39 PageID #:7



      D581,444                                         November 25,
                                                          2008




      D640,727                                          June 28, 2011




      D646,708                                        October 11, 2011




      D719,209                                        December 9, 2014




      D725,695                                         March 31, 2015




      D725,696                                         March 31, 2015




      D728,002                                         April 28, 2015




      D746,355                                          December 29,
                                                           2015




                                   7
       Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 8 of 39 PageID #:8



              D746,368                                                 December 29,
                                                                          2015




        15.    Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D568,918 (“the ‘918 Patent”). The ‘918 Patent was lawfully issued on

May 13, 2008 with named inventor Peter Yee.

        16.    Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D581,443 (“the ‘443 Patent”). The ‘443 Patent was lawfully issued on

November 25, 2008 with named inventors James H. Jannard, Lek Thixton, Colin Baden, and Peter

Yee.

        17.    Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D581,444 (“the ‘444 Patent”). The ‘444 Patent was lawfully issued on

November 25, 2008 with named inventors James H. Jannard, Lek Thixton, Colin Baden, and Peter

Yee.

        18.    Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D640,727 (“the ‘727 Patent”). The ‘727 Patent was lawfully issued on

June 28, 2011 with named inventors of Hans Karsten Moritz and Colin Baden.

        19.    Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D646,708 (“the ‘708 Patent”). The ‘708 Patent was lawfully issued on

October 11, 2011 with named inventors of Hans Karsten Moritz and Colin Baden.

        20.    Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D719,209 (“the ‘209 Patent”). The ‘209 Patent was lawfully issued on

December 9, 2014 with a named inventor of Nicolas Adolfo Garfias.

                                                8
      Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 9 of 39 PageID #:9



       21.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D725,695 (“the ‘695 Patent”). The ‘695 Patent was lawfully issued on

March 31, 2015 with a named inventor of Nicolas Adolfo Garfias.

       22.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D725,696 (“the ‘696 Patent”). The ‘696 Patent was lawfully issued on

March 31, 2015 with a named inventor of Nicholas Adolfo Garfias.

       23.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D728,002 (“the ‘002 Patent”). The ‘002 Patent was lawfully issued on

April 28, 2015 with a named inventor of Kyusik Uhm.

       24.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D746,355 (“the ‘355 Patent”). The ‘355 Patent was lawfully issued on

December 29, 2015 with a named inventor of Kyusik Uhm.

       25.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D746,368 (“the ‘368 Patent”). The ‘368 Patent was lawfully issued on

December 29, 2015 with a named inventor of Kyusik Uhm.

       26.     Attached hereto as Exhibit 2 are true and correct copies of the ‘918 Patent, the ‘443

Patent, the ‘444 Patent, the ‘727 Patent, the ‘708 Patent, the ‘209 Patent, the ‘695 Patent, the ‘696

Patent, the ‘002 Patent, the ‘355 Patent, and the ‘368 Patent.

       27.     Plaintiff has not granted a license or any other form of permission to Defendant

with respect to: the Oakley Trademarks, the design protected by the ‘918 Patent, the design

protected by the ‘443 Patent, the design protected by the ‘444 Patent, the design protected by the

‘727 Patent, the design protected by the ‘708 Patent, the design protected by the ‘209 Patent, the

design protected by the ‘695 Patent, the design protected by the ‘696 Patent, the design protected



                                                 9
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 10 of 39 PageID #:10



by the ‘002 Patent, the design protected by the ‘355 Patent, or the design protected by the ‘368

Patent.

Defendant Zapals

          28.   Upon information and belief, Defendant Zapals Corp. Ltd. is a corporation

organized and existing under the laws of Hong Kong, and headquartered at Suites 1501 03 15F,

Far East Consortium Building, 121 Des Voeux Road, Central Hong Kong.

          29.   Defendant conducts business throughout the United States, including within the

State of Illinois and this Judicial District, through at least the operation of the fully interactive,

commercial websites at Zapals.com and Zapalstyle.com. Defendant targets the United States,

including Illinois residents, and has offered to sell, and has sold, Infringing Products to consumers

within the State of Illinois through the Zapals.com and Zapalstyle.com websites.

                        IV. DEFENDANT’S UNLAWFUL CONDUCT

          30.   Defendant is engaged in designing, manufacturing, advertising, promoting,

distributing, selling, and/or offering for sale products on its websites at Zapals.com and

Zapalstyle.com bearing at least one logo, source-identifying indicia and design elements, that are

studied imitations, infringements, and/or counterfeits of the Oakley Trademarks (previously

defined as the “Infringing Products”).

          31.   Defendant is involved in the importation, offering for sale, and/or sale of sunglasses

that infringe the Oakley Designs (previously defined as the “Infringing Products”).

          32.   Plaintiff’s investigator visited Defendant’s websites at Zapals.com and

Zapalstyle.com and purchased Infringing Products.

          33.   The purchased Infringing Products were shipped to the State of Illinois.




                                                 10
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 11 of 39 PageID #:11



       34.    The purchased Infringing Products were inspected and it was determined that the

purchased Infringing Products infringed the Oakley Trademarks and/or the Oakley Designs.

       35.    A comparison of the Oakley Trademarks to Defendant’s Infringing Products

exemplifies Defendant’s infringement of U.S. Trademark Registration No. 1,521,599 for an

“OAKLEY” word mark owned by Oakley, U.S. Trademark Registration No. 1,541,380 for a

“PLUTONITE” word mark owned by Oakley, U.S. Trademark Registration No. 1,980,039 for a

stylized “OAKLEY” design mark owned by Oakley, U.S. Trademark Registration No. 1,984,501

for a stylized “O” design mark owned by Oakley, U.S. Trademark Registration No. 3,379,110 for

a “RADAR” word mark owned by Oakley, and U.S. Trademark Registration No. 4,827,569 for a

“JAWBREAKER” word mark owned by Oakley.




                                             11
Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 12 of 39 PageID #:12



       Oakley Trademarks                   Defendant’s Infringing Products




             OAKLEY
        (Reg. No. 1,521,599)




        (Reg. No. 1,984,501)




           PLUTONITE
        (Reg. No. 1,541,380)




             OAKLEY
        (Reg. No. 1,521,599)



        (Reg. No. 1,980,039)




                                    12
Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 13 of 39 PageID #:13




        (Reg. No. 1,984,501)




             OAKLEY
        (Reg. No. 1,521,599)




        (Reg. No. 1,980,039)




        (Reg. No. 1,984,501)




                                    13
Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 14 of 39 PageID #:14




              RADAR
        (Reg. No. 3,379,110)




          JAWBREAKER
        (Reg. No. 4,827,569)




        (Reg. No. 1,984,501)

          JAWBREAKER
        (Reg. No. 4,827,569)




                                    14
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 15 of 39 PageID #:15



       36.     Upon information and belief, Defendant is well aware of the extraordinary fame

and strength of the Oakley Trademarks and the goodwill associated therewith.

       37.     Defendant, without any authorization, license, or other permission from Plaintiff,

has used the Oakley Trademarks in connection with the advertisement, distribution, offering for

sale, and sale of the Infringing Products into the United States and Illinois over the Internet.

       38.     Defendant’s use of infringements and/or counterfeits of the Oakley Trademarks in

the advertisement, distribution, offering for sale, and sale of the Infringing Products was willful.

       39.     Defendant’s willful use of infringements and/or counterfeits of the Oakley

Trademarks in connection with the advertisement, distribution, offering for sale, and sale of the

Infringing Products, including the sale of Infringing Products into Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably harming

Oakley.

       40.     A comparison of Oakley’s claim in the ‘918 Patent with an Infringing Product

offered for sale and sold on Zapalstyle.com exemplifies Defendant’s infringement of United States

Design Patent No. D568,918 owned by Oakley.




                                                      As shown offered for sale on Zapalstyle.com




                                                 15
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 16 of 39 PageID #:16




                                                     Received product purchased from
                                                             Zapalstyle.com

        Oakley’s ‘918 Design Claim                   Defendant’s Infringing Product

       41.    A comparison of Oakley’s claim in the ‘443 Patent with an Infringing Product

offered for sale and sold on Zapals.com exemplifies Defendant’s infringement of United States

Design Patent No. D581,443 owned by Oakley.




                                                  As shown offered for sale on Zapals.com




                                             16
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 17 of 39 PageID #:17



                                                     Received product purchased from
                                                               Zapals.com




         Oakley’s ‘443 Design Claim                  Defendant’s Infringing Product

       42.    A comparison of Oakley’s claim in the ‘444 Patent with an Infringing Product

offered for sale and sold on Zapals.com exemplifies Defendant’s infringement of United States

Design Patent No. D581,444 owned by Oakley.




                                                  As shown offered for sale on Zapals.com




                                                     Received product purchased from
                                                               Zapals.com


         Oakley’s ‘444 Design Claim                  Defendant’s Infringing Product



                                             17
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 18 of 39 PageID #:18



       43.      A comparison of Oakley’s claim in the ‘727 Patent with an Infringing Product

offered for sale and sold on Zapals.com exemplifies Defendant’s infringement of United States

Design Patent No. D640,727 owned by Oakley.




                                                    As shown offered for sale on Zapals.com




                                                       Received product purchased from
                                                                 Zapals.com
             Oakley’s ‘727 Design Claim                Defendant’s Infringing Product


                                             18
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 19 of 39 PageID #:19




       44.    A comparison of Oakley’s claim in the ‘708 Patent with an Infringing Product

offered for sale and sold on Zapals.com exemplifies Defendant’s infringement of United States

Design Patent No. D646,708 owned by Oakley.




                                                  As shown offered for sale on Zapals.com




                                                     Received product purchased from
                                                               Zapals.com


         Oakley’s ‘708 Design Claim                  Defendant’s Infringing Product



                                             19
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 20 of 39 PageID #:20



       45.    A comparison of Oakley’s claim in the ‘209 Patent with an Infringing Product

offered for sale and sold on Zapals.com exemplifies Defendant’s infringement of United States

Design Patent No. D719,209 owned by Oakley.




                                                  As shown offered for sale on Zapals.com




                                                     Received product purchased from
                                                               Zapals.com


         Oakley’s ‘209 Design Claim                  Defendant’s Infringing Product




                                             20
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 21 of 39 PageID #:21



       46.    A comparison of Oakley’s claim in the ‘695 Patent with an Infringing Product

offered for sale and sold on Zapalstyle.com exemplifies Defendant’s infringement of United States

Design Patent No. D725,695 owned by Oakley.




                                                    As shown offered for sale on Zapalstyle.com




                                                         Received product purchased from
                                                                 Zapalstyle.com

         Oakley’s ‘695 Design Claim                      Defendant’s Infringing Product

                                               21
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 22 of 39 PageID #:22




       47.    A comparison of Oakley’s claim in the ‘696 Patent with an Infringing Product

offered for sale and sold on Zapalstyle.com exemplifies Defendant’s infringement of United States

Design Patent No. D725,696 owned by Oakley.




                                                    As shown offered for sale on Zapalstyle.com




                                                         Received product purchased from
                                                                   Zapals.com

         Oakley’s ‘696 Design Claim                      Defendant’s Infringing Product


       48.    A comparison of Oakley’s claim in the ‘002 Patent with an Infringing Product

offered for sale and sold on Zapalstyle.com exemplifies Defendant’s infringement of United States

Design Patent No. D728,002 owned by Oakley.

                                               22
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 23 of 39 PageID #:23




                                                    As shown offered for sale on Zapalstyle.com




                                                         Received product purchased from
                                                                 Zapalstyle.com


         Oakley’s ‘002 Design Claim                      Defendant’s Infringing Product

       49.    A comparison of Oakley’s claim in the ‘355 Patent with an Infringing Product

offered for sale and sold on Zapalstyle.com exemplifies Defendant’s infringement of United States

Design Patent No. D746,355 owned by Oakley.




                                               23
Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 24 of 39 PageID #:24




                                      As shown offered for sale on Zapalstyle.com




                                            Received product purchased from
                                                    Zapalstyle.com

    Oakley’s ‘355 Design Claim              Defendant’s Infringing Product




                                    24
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 25 of 39 PageID #:25



       50.      A comparison of Oakley’s claim in the ‘368 Patent with an Infringing Product

offered for sale and sold on Zapals.com exemplifies Defendant’s infringement of United States

Design Patent No. D746,368 owned by Oakley.




                                                   As shown offered for sale on Zapals.com




                                                       Received product purchased from
                                                                 Zapals.com


             Oakley’s ‘368 Design Claim                Defendant’s Infringing Product




                                             25
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 26 of 39 PageID #:26



       51.     Upon information and belief, Defendant is well aware of the extraordinary fame of

the Oakley Designs and the high-quality products associated therewith.

       52.     Defendant, without any authorization, license, or other permission from Oakley,

has used the Oakley Designs in connection with the making, using, offering to sell, selling, or

importing of Infringing Products into the United States and Illinois.

       53.     Defendant’s use of infringements of the Oakley Designs in the making, using,

offering to sell, selling, or importing of the Infringing Products was willful.

       54.     Defendant’s willful use of infringements of the Oakley Designs in connection with

the making, using, offering to sell, selling, or importing of Infringing Products, including the sale

of Infringing Products into Illinois, is irreparably harming Oakley.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       55.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       56.     This is a trademark infringement action against Defendant based on its

unauthorized use in commerce of counterfeit imitations of the federally registered Oakley

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. Plaintiff’s Oakley Trademarks are highly distinctive marks. Consumers have

come to expect the highest quality from Plaintiff’s Oakley Products sold or marketed under the

Oakley Trademarks.

       57.     Defendant has sold, offered to sell, marketed, distributed and advertised, and is still

selling, offering to sell, marketing, distributing, and advertising products bearing counterfeits of

Plaintiff’s Oakley Trademarks without Plaintiff’s permission.




                                                 26
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 27 of 39 PageID #:27



       58.     Plaintiff is the exclusive owner of the Oakley Trademarks. Plaintiff’s United States

Registrations for the Oakley Trademarks (Exhibit 1) are in full force and effect. Upon information

and belief, Defendant has knowledge of Plaintiff’s rights in the Oakley Trademarks and is willfully

infringing and intentionally using counterfeits of Plaintiff’s Oakley Trademarks. Defendant’s

willful, intentional and unauthorized use of Plaintiff’s Oakley Trademarks is likely to cause and is

causing confusion, mistake, and deception as to the origin and quality of the Infringing Products

among the general public.

       59.     Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       60.     Plaintiff has no adequate remedy at law, and if Defendant’s actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of the

OAKLEY® brand.

       61.     The injuries and damages sustained by Plaintiff have been directly and proximately

caused by Defendant’s wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Infringing Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       62.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       63.     Defendant’s promotion, marketing, offering for sale, and sale of Infringing

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendant’s Infringing Products by Plaintiff.




                                                27
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 28 of 39 PageID #:28



       64.     By using Plaintiff’s Oakley Trademarks on the Infringing Products, Defendant

created a false designation of origin and a misleading representation of fact as to the origin and

sponsorship of the Infringing Products.

       65.     Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Infringing Products to the general public involves the use of counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       66.     Plaintiff has no adequate remedy at law and, if Defendant’s actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of the

OAKLEY® brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       67.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       68.     Defendant has engaged in acts violating Illinois law including, but not limited to,

passing off its Infringing Products as those of Plaintiff, causing a likelihood of confusion and/or

misunderstanding as to the source of its goods, causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine Oakley Products,

representing that its Infringing Products have Plaintiff’s approval when they do not, and engaging

in other conduct which creates a likelihood of confusion or misunderstanding among the public.

       69.     The foregoing Defendant’s acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       70.     Plaintiff has no adequate remedy at law, and Defendant’s conduct has caused

Plaintiff to suffer damage to its reputation and goodwill associated therewith. Unless enjoined by



                                                28
     Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 29 of 39 PageID #:29



the Court, Plaintiff will suffer future irreparable harm as a direct result of Defendant’s unlawful

activities.

                                     COUNT IV
              INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D568,918
                                  (35 U.S.C. § 271)

        71.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

        72.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘918 Patent.

        73.     Defendant has infringed the ‘918 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

        74.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                     COUNT V
              INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D581,443
                                  (35 U.S.C. § 271)

        75.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.




                                                 29
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 30 of 39 PageID #:30



       76.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘443 Patent.

       77.     Defendant has infringed the ‘443 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       78.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                    COUNT VI
             INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D581,444
                                 (35 U.S.C. § 271)

       79.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       80.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘444 Patent.

       81.     Defendant has infringed the ‘444 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.



                                                 30
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 31 of 39 PageID #:31



       82.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                   COUNT VII
             INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D640,727
                                 (35 U.S.C. § 271)

       83.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       84.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘727 Patent.

       85.     Defendant has infringed the ‘727 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       86.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                   COUNT VIII
             INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D646,708
                                 (35 U.S.C. § 271)

       87.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.




                                                 31
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 32 of 39 PageID #:32



       88.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘708 Patent.

       89.     Defendant has infringed the ‘708 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       90.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                    COUNT IX
             INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D719,209
                                 (35 U.S.C. § 271)

       91.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       92.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘209 Patent.

       93.     Defendant has infringed the ‘209 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.



                                                 32
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 33 of 39 PageID #:33



       94.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                    COUNT X
             INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D725,695
                                 (35 U.S.C. § 271)

       95.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       96.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘695 Patent.

       97.     Defendant has infringed the ‘695 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       98.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                    COUNT XI
             INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D725,696
                                 (35 U.S.C. § 271)

       99.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.




                                                 33
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 34 of 39 PageID #:34



       100.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘696 Patent.

       101.     Defendant has infringed the ‘696 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       102.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                    COUNT XII
              INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D728,002
                                  (35 U.S.C. § 271)

       103.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       104.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘002 Patent.

       105.     Defendant has infringed the ‘002 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.



                                                 34
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 35 of 39 PageID #:35



       106.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                    COUNT XIII
              INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D746,355
                                  (35 U.S.C. § 271)

       107.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       108.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘355 Patent.

       109.     Defendant has infringed the ‘355 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       110.     Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.

                                    COUNT XIV
              INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D746,368
                                  (35 U.S.C. § 271)

       111.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.




                                                 35
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 36 of 39 PageID #:36



       112.    Defendant makes, uses, offers for sale, sells, and/or imports into the United States

for subsequent sale or use products that infringe directly and/or indirectly the ornamental design

claimed in the ‘368 Patent.

       113.    Defendant has infringed the ‘368 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused Oakley

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale and importing the patented inventions. Oakley is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       114.    Oakley is entitled to recover damages adequate to compensate for the infringement,

including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to recover any other

damages as appropriate pursuant to 35 U.S.C. § 284.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

1) That Defendant, its officers, agents, servants, employees, attorneys, confederates, and all

   persons acting for, with, by, through, under or in active concert with it be temporarily,

   preliminarily and permanently enjoined and restrained from:

       a. using Plaintiff’s Oakley Trademarks or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Oakley Product or is not authorized by Plaintiff to be sold in connection with Plaintiff’s

           Oakley Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Oakley Product or any other product produced by Plaintiff, that is not Plaintiff’s or not


                                                 36
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 37 of 39 PageID #:37



           produced under the authorization, control or supervision of Plaintiff and approved by

           Plaintiff for sale under Plaintiff’s Oakley Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendant’s products

           are those sold under the authorization, control or supervision of Plaintiff, or are

           sponsored by, approved by, or otherwise connected with Plaintiff;

       d. further infringing Plaintiff’s Oakley Trademarks and damaging Plaintiff’s goodwill;

       e. making, using, offering to sell, selling, or importing any products not authorized by

           Oakley and that include any reproduction, copy or colorable imitation of the designs

           claimed in any of Oakley’s ‘918, ‘443, ‘444, ‘727, ‘708, ‘209, ‘695, ‘696, ‘002, ‘355

           and ‘368 Patents;

       f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or

           offered for sale, and which bear any of Plaintiff’s trademarks, including the Oakley

           Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof;

       g. aiding, abetting, contributing to or otherwise assisting anyone in infringing upon

           Plaintiff’s Trademarks, or any of Oakley’s ‘918, ‘443, ‘444, ‘727, ‘708, ‘209, ‘695,

           ‘696, ‘002, ‘355 and ‘368 Patents; and

       h. effecting assignments or transfers, forming new entities or associations or utilizing any

           other device for the purpose of circumventing or otherwise avoiding the prohibitions

           set forth in Subparagraphs (a) through (g).

2) That Defendant, within fourteen (14) days after service of judgment with notice of entry thereof

   upon it, be required to file with the Court and serve upon Plaintiff a written report under oath



                                                37
     Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 38 of 39 PageID #:38



    setting forth in detail the manner in which Defendant has complied with paragraph 1, a through

    h, supra;

3) That Defendant account for and pay to Plaintiff all profits realized by Defendant by reason of

    Defendant’s unlawful acts herein alleged, and that the amount of damages for infringement of

    Plaintiff’s Oakley Trademarks be increased by a sum not exceeding three times the amount

    thereof as provided by 15 U.S.C. § 1117;

4) That Plaintiff be awarded statutory damages for willful trademark counterfeiting pursuant to

    15 U.S.C. § 1117(c) of $2,000,000 (two million dollars) for each and every use of Plaintiff’s

    Oakley Trademarks;

5) Awarding Oakley such damages as it shall prove at trial against Defendant that are adequate

    to compensate Oakley for infringement of Oakley’s ‘918, ‘443, ‘444, ‘727, ‘708, ‘209, ‘695,

    ‘696, ‘002, ‘355 and ‘368 Patents, and all of the profits realized by Defendant, or others acting

    in concert or participation with Defendant, from Defendant’s unauthorized use and

    infringement of Oakley’s ‘918, ‘443, ‘444, ‘727, ‘708, ‘209, ‘695, ‘696, ‘002, ‘355 and ‘368

    Patents;

6) That Oakley be awarded from Defendant, as a result of Defendant’s use of the Oakley Designs,

    three times Oakley’s damages therefrom and three times Defendant’s profits therefrom, after

    an accounting, pursuant to 35 U.S.C. § 284;

7) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

8) Award any and all other relief that this Court deems just and proper.

                                           JURY DEMAND
           Pursuant to Fed. R. Civ. P. 38, Plaintiff hereby demands a trial by jury as to all issues so

triable.



                                                   38
    Case: 1:18-cv-07530 Document #: 1 Filed: 11/14/18 Page 39 of 39 PageID #:39




Dated this 14th day of November 2018.   Respectfully submitted,


                                        /s/ Justin R. Gaudio
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law

                                        Counsel for Plaintiff Oakley, Inc.




                                          39
